Title: Treasury Department Circular to the Collectors of the Customs, 29 March 1793
From: Hamilton, Alexander,Treasury Department
To: Collectors of the Customs



Treasury Department,March 29th, 1793.
Sir,

A question has been made—“What is to be the voucher to a Collector, for entering anew a Vessel which has been altered in form only?” The 6th Section of the Act, concerning the Registering and Recording of Ships or Vessels, having made provision only for the case of an alteration in burthen.
I answer, that the form of a Certificate of Registry, prescribed by the 9th Section of that Act, supposes a Certificate from the Surveyor, or person acting in his stead, for the special occasion, in every instance, except, merely, that of a transfer of property, when provision is made for referring to the former Certificate of Registry, as a substitute. It follows, then, that in the case of an alteration in form as well as burthen, such a Certificate is necessary, as an official description of the Vessel and a voucher for her Registry.
The only difference will be, that, when altered in burthen, a Vessel must be actually measured anew, to ascertain her tonnage—when only altered in form, so as not to affect her burthen, the tonnage may be certified from her old Register. And, in the first place, a fee for admeasurement will be due, in the last, none.

As an arrangement, which will conduce to the mutual convenience of the Officers of the Customs and of the Treasury—I am to request that all communications, which may be requisite after the receipt of this letter, relating to matters arising under either of the two Acts—the one entitled, “An Act concerning the Registering and Recording of Ships and Vessels,” the other, entitled, “An act for enrolling and licensing Ships or Vessels to be employed in the Coasting Trade and Fisheries and for regulating the same,” may be addressed to the Comptroller of the Treasury, and that the instructions which shall be transmitted by him, in relation to these laws, may be considered of the like force, as if proceeding directly from the Head of this Department. It is, however, not intended by this to prevent an immediate recourse to the Secretary of the Treasury in any special case or circumstance, which may be thought to render it necessary.
All documents, directed by either of these acts to be transmitted to the Treasury, are to be forwarded immediately to the Register of the Treasury.
It appears that some of the Collectors have put a construction upon my circular letter of the 2d of January 1792, which precludes the Cash notes and Post notes of the Branch Banks, or Offices of Discount and Deposit, from being received for duties, and exchanged for specie. This is contrary to the design of that instruction—These notes being, in fact, notes of the Bank of the United States, signed by their President and Cashier, and having the same leading marks for distinguishing counterfeits from the genuine, as have been already communicated to you, are to be received and exchanged in like manner as heretofore directed.
With consideration and esteem,   I am, Sir, your obedient Servant,

A Hamilton

